internal_revenue_service department of the treasury te_ge exempt_organizations examinations release number release date uil code date date l a egend oo taxpayer organization's name n ein ta taxpayer_advocate office y tax_year taxpayer certified mail - return receipt requested dear taxpayer_identification_number n form_990 tax_year s ended y person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at ta if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended explanation of items taxpayer y legion taxpayer organization’s name city city’s name n ein y year period ended ex exemption date s state ix incorporation date ma mailing address wa website address da dissolution date p president of organization o officer _bm board member rd revocation date issue whether taxpayer qualifies for exemption under sec_501 of the internal_revenue_code facts taxpayer n was recognized as an organization exempt under sec_501 of the internal_revenue_code on ex the articles of incorporation that were filed by taxpayer along with their form_1023 application_for recognition of exemption provided that the organization was incorporated in the s on ix the organization’s mailing address as on file with the internal_revenue_service irs was ma the website for the s secretary of state shows wa additionally the s secretary of state’s website provides that the organization was administratively dissolved on da per contact with the s secretary of state it was determined that being administratively dissolved by the secretary of state is not a final dissolution and that the organization can be reinstated at any time by filing articles of reinstatement and paying a nominal fee the internal revenue service’s records show that taxpayer has not filed form_990 since they were recognized for exemption in ex according to information received before the beginning of the examination the organization had income of dollar_figure the tax_year ended y but did not file the form_990 the information also provided that the organization employed an executive director but did not pay in the employment_tax withholdings or file form sec_941 during the year based on this information the during form 886-a crev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended explanation of items taxpayer y organization would have been required to file form_990 for the above period and therefore the organization was selected for examination to determine if the organization had income of more than dollar_figure if they should have paid in withholdings and if they were required to file both forms and on date the phone number listed for the organization was called to set up the examination but the number was no longer in service the agent then obtained a phone number for the president that was listed on the s secretary of state’s website p the last president of the organization was contacted and informed of the examination of the form_990 for the tax period ended y she provided that the organization had terminated around the end of but was not sure of the exact date immediately provide the information needed to determine whether the organization dissolved properly p did not know if the organization filed articles of dissolution and could not a discussion was held with p concerning the amount of income during y but she was unable to recall the amount of income the organization received p also said that she didn’t think that she would be able to provide many books_and_records for the year under exam because after the organization terminated they no longer have the books_and_records p was contacted by phone again on date she said that she had not been able to obtain any records for the organization so far on date an information_document_request idr requesting the specific information necessary to terminate the organization on irs records was issued the information was due back on date no response to this idr has been received from the taxpayer the agent called p multiple times between date and date with no response on date a phone call was made to p’s number but the person who answered the phone said that it was not her number and they did not know who she was to determine that the correct number had been dialed the number was called again but the same individual answered on date idrs were prepared and sent with letter by certified mail to all of the officers listed on the s secretary of state’s website including p there was no response from p one of the letters was returned as undeliverable the third officer o called on date she said that she was not an officer during the year under exam and hadn't been a member of the board for several years before that the names of several individuals who she thought were involved with the organization during y on date a third party contact letter was sent out to the last_known_address of the organization after waiting days follow up on several contacts was made the individuals were not able to provide any information that would help the examination move forward one of the individuals however provided a phone number for p which was not previously available o provided form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service taxpayer y p was contacted at the phone number received on date she said that she had given the information to bm who was a board member during the examination period to review and thought that bm had sent in the information she said she would check with bm to find out if the information was sent on date p was contacted to see what she found out about the information she said the bm had not sent the information but that she would be sending it by date p was contacted again on date she provided that the information was put in the mail on date as of date the information was still not received several attempts were made to contact p but only her voicemail was reached and she never returned the phone calls on date the examiner sent by certified mail a written notice the demand letter to the exempt_organization requesting the form_990 for the tax period ending y to be filed with the area office within days of the date of the demand letter the demand letter informed the exempt_organization of the dollar_figure per day dollar_figure per day for organizations having gross_receipts exceeding dollar_figure for the subject tax_year penalty imposed by sec_6652 c and solicited a written_statement explaining the cause for late filing because the exempt_organization is exempt under sec_501 and the form_990 is required by sec_6043 the demand letter also notified the exempt_organization that if it fails without reasonable_cause to file the form_990 its exempt status will be revoked because it failed to establish it is observing the conditions required for continuation of exempt status the letter was sent to p because that was the only valid address available for the organization on date the letter was returned because it was unclaimed by p previous certified letters were sent to p at the same address and she signed for them after receiving the certified letter back on date the agent attempted to contact the organization again by mail on date the 90-day letter was sent again to p but by regular mail as of date no response has been received from the taxpayer regarding the 90-day demand letter dated date exhibit a provides copies of internal_revenue_service correspondence requesting the exempt_organization to file the form_990 for the tax period ending y law sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe form 886-acev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service form_8 a name of taxpayet schedule no or exhibit year period ended explanation of items taxpayer y sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms form 886-acrev department of the treasury - internal_revenue_service page -4- form 886a department of the treasury - internal_revenue_service name of taxpayer taxpayer y explanation of items schedule no or exhibit year period ended and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayer’s position taxpayer was sent a letter dated date requesting that they file a form_990 for the tax period ended y no response has been received from the taxpayer regarding the above stated letter government's position taxpayer has not filed form_990 for the tax period ended y as required under sec_6033 of the code additionally the organization does not have adequate_records to sufficiently establish the amount of gross_income deduction credits or other matters required to be shown under sec_6001 of the code and sec_1 of the regulations conclusion it is the irs's position that taxpayer failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly the organization's exempt status is revoked effective rd form_1120 returns should be filed for all tax periods after rd form 886-a ev department of the treasury - internal_revenue_service page -5-
